Notice of Allowability
1.   Applicant’s amendment filed on April 22, 2021 has been fully considered. The amendment was filed and considered under AFCP 2.0.
In the present amendment, instant claims 1,5,10, 12-13, 16-20 are cancelled. The new claims 21-26 are added. The amendment is entered.

EXAMINER'S AMENDMENT
2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Timothy J. Maier and ByungWoong Park on April 26, 2021.

3. Claims 21 and 26 are amended as follows:
   21. (Currently amended) A blow molded foam molded from a foamed resin made of a polyethylene-based resin, the blow molded foam being an automobile duct configured to circulate cool or warm air supplied from an air conditioning unit, 
         wherein the blow molded foam has a MFR (190°C, g/10 min) of not less than 0.17 and not more than 0.40, and wherein a surface roughness Rmax of the blow molded foam is 200 µm or less, 
         wherein the polyethylene-based resin has a MFR (190°C, g/10 min) of not less than 0.34 and not more than 1.0, 

                 a high-density polyethylene-based resin of between 50 parts by mass and 90 parts by   
                 mass, wherein the high-density polyethylene-based resin has a density 0.949 g/cm3,  
                 a MFR of 0.3 g/10 min, and 
                a low-density polyethylene-based resin of between 10 parts by mass and 50 parts by  
                mass, wherein the low-density polyethylene-based resin has a density 0.919 g/cm3, 
                a MFR of 1.7 g/10 min.

26. ( Currently amended) The blow molded foam molded according to claim 21, wherein the polyethylene- based resin has a MFR (190°C, g/10 min) of not less than 0.44 and not more than 1.0.

4.  Claims 21-26 are allowed.

5. Claims are renumbered as follows:
Claim 21 becomes claim 1.
Claim 22 becomes claim 2, dependent on claim 1.
Claim 23 becomes claim 3, dependent on claim 1.
Claim 24 becomes claim 4, dependent on claim 1.
Claim 25 becomes claim 5, dependent on claim 1.
Claim 26 becomes claim 6, dependent on claim 1.


Reasons for Allowance
6.  The following is an examiner’s statement of reasons for allowance:  the present claims are allowable over the closest uncovered prior art, namely,
Imanari et al (US 2004/0166269), Tani et al (US 2013/0052377), Miyamoto (JP H11-140239, based on machine English translation submitted in IDS on 06/24/16) for the following reasons.

7.  Imanari et al discloses foam molded articles, specifically hollow foam molded article for an automobile air-conditioning duct ([0079]), by molding between molds of a parison with a foam layer with air blown into the parison (Abstract, [0019]), i.e. by blow molding, wherein the foam layer comprises a polyethylene resin comprising:
A)  40-85%wt of a polyethylene with density that is 0.94-0.97 g/cc, such as 0.945-0.97 g/cc ([0036]), i.e. high density polyethylene (HDPE) and melt flow rate of 0.1-20 g/10 min ([0008], [0010]) and
B) 15-60%wt of a polyethylene with density of 0.89-0.94 g/cc, specifically 0.917 g/cc ([0078]), i.e. low density polyethylene (LDPE) and melt flow rate 0.2-20 g/10 min ([0010], [0012], also as to instant claim 10);
the polyethylene resin having MFR of 0.2-25 g/10 min ([0012]).

8. Tani et al discloses a molded foam for circulating cool or warm air supplied from an air conditioner unit in automobiles ([0151]) comprising a tube body and flange portions; the tube body comprising a tube portion and a supply port; the ends of the tube portions Tani et al corresponds to Fig. 1 of instant specification.

9.  Miyamoto discloses blow molded foamed articles produced from a foamed ([0077]) polyethylene composition comprising: a polyethylene (A) having density of 0.930-0.970 g/cc ([0063]), i.e. a high density polyethylene and 1-12%wt, based on the combined weight of (A) and (B), of a low density polyethylene (B)  having density of 0.910-0.930 g/cc (Abstract, claim 1); the molded object has MFR of 0.01-10 g/10 min (claim 2; [0077]). That is, Miyamoto discloses blow molded foams made of a polyethylene composition having the major amount of high density polyethylene and a minor amount of low density polyethylene. The polyethylene (A) is having MFR of preferably 0.008-10 g/10 min ([0065]). The MFR of the polyethylene composition is 0.01-10 g/10 min ([0076]), MFR of the polyethylene used for blow molding is 0.2-0.7 g/10 min ([0014], as to instant claim 18).

10. However, none of the Imanari et al, Tani et al and Miyamoto recite the blow molded foam being made from a polyethylene resin consisting of a combination of a HDPE having density of 0.949 g/cc and MFR of 0.3 g/10 min and a LDPE having density of 0.919 g/cc and MFR of 1.7 g/10 min, and the foam having a surface roughness of less than 200 micron or less, which is necessary in air ducts.

11. Therefore, the present claims are allowable over the cited prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764